internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi plr-103651-00 date date number release date index number legend c bylaws buy-sell_agreement year date date date date date a b c d dear in a letter dated date and other submissions you requested a ruling presented on behalf of c on the application of sec_2703 of the internal_revenue_code to a proposed amendment to the articles of incorporation and bylaws of c this letter responds to that request the facts and representations submitted are as follows c was incorporated as a c_corporation but adopted subchapter_s status on date on date c amended the articles of incorporation to change the authorized capitalization of c to a shares of voting common_stock with a par_value of one dollar per share all but b percent of the plr-103651-00 shares are issued and outstanding the remaining shares in c are treasury shares article i section b of the bylaws states in relevant part that treasury shares held by c in a fiduciary capacity will not be counted in determining the total number of outstanding shares at any given time the bylaws of c were adopted in year article v of the bylaws contains restrictions on the voluntary transfer of stock article v of the bylaws has not been amended since year in addition the shareholders of c entered into the buy-sell_agreement on date and amended that agreement on date and date articles ii through v of the buy-sell_agreement contain additional restrictions on the voluntary transfer of stock c proposes to effect a recapitalization of c with a shares of voting common_stock with a par_value of one dollar per share and the addition of c shares of nonvoting common_stock with a par_value of one dollar thereafter c will declare a dividend of the nonvoting common_stock with each shareholder receiving d shares of nonvoting common_stock for each share of voting common_stock that the shareholder currently holds currently c is owned by three related shareholders taxpayer represents that the only difference between the voting common_stock and nonvoting common_stock is the right to vote taxpayer further represents that the nonvoting common_stock will have the right to vote as a class for certain major corporate decisions like a merger of c that is required under the applicable state law finally taxpayer represents that the voting common_stock will have the right to vote on the same matters as the nonvoting common_stock plus all other matters including but not limited to the election of the directors taxpayer represents that no amendment will be made to article v of the bylaws or the buy-sell_agreement as a result of the recapitalization of c and the issuance of nonvoting common_stock requested ruling the recapitalization of c to create nonvoting common_stock in addition to the voting common_stock the amendment of the bylaws and the articles of incorporation to add nonvoting common_stock and the issuance of nonvoting common_stock will not result in a substantial modification of the buy-sell_agreement or the bylaws under sec_2703 law sec_2703 provides that for purposes of subtitle b the value of any property shall be determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property plr-103651-00 section e a ii of the revenue reconciliation act of p l 104_stat_1388 provides that sec_2703 applies to i agreements options rights or restrictions entered into or granted after date and ii agreements options rights or restrictions that are substantially_modified after date see sec_25_2703-2 sec_25_2703-1 provides in relevant part that a right or restriction may be contained in a partnership_agreement articles of incorporation corporate bylaws a shareholders’ agreement or any other agreement sec_25_2703-1 provides that sec_2703 does not apply to any right or restriction satisfying the following three requirements-- i the right or restriction is a bona_fide business arrangement ii the right or restriction is not a device to transfer property to the natural objects of the transferor’s bounty for less than full and adequate_consideration in money or money’s worth and iii at the time the right or restriction is created the terms of the right or restriction are comparable to similar arrangements entered into by persons in an arm’s length transaction sec_25_2703-1 generally provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification if the terms of the right or restriction require periodic updating the failure to update is presumed to substantially modify the right or restriction unless it can be shown that updating would not have resulted in a substantial modification the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation determined under the rules of sec_2651 no lower than the lowest generation occupied by individuals already party to the right or restriction sec_25_2703-1 provides that a substantial modification does not include-- i a modification required by the terms of a right or restriction ii a discretionary modification of an agreement conferring a right or restriction if the modification does not change the right or restriction plr-103651-00 iii a modification of a capitalization rate used with respect to a right or restriction if the rate is modified in a manner that bears a fixed relationship to a specified market interest rate and iv a modification that results in an option_price that more closely approximates fair_market_value based on the information submitted and representations made the articles of incorporation the bylaws and the buy-sell_agreement were adopted before date consequently those three agreements are exempt from the application of sec_2703 provided the articles of incorporation the bylaws and the buy-sell_agreement are not substantially_modified as set forth in sec_25_2703-1 based on the information submitted and representations made we conclude that the proposed amendment of the articles of incorporation and the bylaws for the recapitalization of c to create voting and nonvoting common_stock and the issuance of the nonvoting common_stock will not result in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property subject_to the right or restriction the proposed amendment of the articles of incorporation and the bylaws therefore does not constitute a substantial modification for purposes of sec_25_2703-1 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison chief branch associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
